Wilson, Chief Justice, delivered the opinion of the Court: This was an appeal from the judgment of a justice of the peace. There is consequently no declaration from which the Court can learn the nature of the plaintiff’s claim, or cause of action; and the bill of exceptions taken in the case, is too imperfect to supply the information. All that is shown by it, is, that Turner purchased of Goodman an improvement on Congress land, that the price was paid, and the improvement delivered, according to contract; that the defendant was permitted to give in evidence the certificate of purchase from the Land Office, of a tract of land purchased by his son, and that the county surveyor was permitted to prove by parol, that the improvement was on the land described in that certificate. These are all the facts disclosed by the record. It is therefore manifest that they do not make out such a case as to enable this Court to adjudicate upon the final decision of the Court below. As to the opinion of the Court in admitting the Register’s certificate to be read in evidence, which was objected to, there is no error. The official certificate of a land officer is made evidence by the express terms of the statute,(1) and the parol testimony of the surveyor, was also properly admitted. It was not only the highest, but it was the only kind of evidence which could be adduced in support of the fact which it was offered to establish. As the only point, then, which is presented by the record, relates to the' admission of testimony, and that being decided correctly by the Court below, the judgment of that Court will be affirmed with costs. Judgment affirmed.   R. L. 280; Gale’s Stat. 287.